Case 4:18-cv-03218 Document 79 Filed on 10/23/19 in TXSD Page 1 of 6
Case 4:18-cv-03218 Document 77-1 Filed on 10/19/19 in TXSD Page 2 of 7

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

FIELDWOOD ENERGY OFFSHORE LLC
FIELDWOOD ENERGY LLC,

-and-

CASTEX OFFSHORE INC.,

Plaintiffs,

»§
§
§
§
§
§
§
V. § CIVIL ACTION NO.
§ 4:18-CV-03218
PRIME OFFSHORE LLC, §
SUMITOMO CORPORATION §
OF AMERICAS, §
SUMITOMO CORPORATION, §
-and- §
SUMMIT SHALE INTERNATIONAL §
CORPORATION, §
§
§

JURY TRIAL DEMANDED

Defendants.

 

PLAINTIFFS’ SUR-REPLY TO SUMITOMO DEFENDANTS’ REPLY IN
SUPPORT OF MOTION FOR SUMMARY JUDGMENT

 

TO THE HONORABLE JUDGE PETER BRAY:

Plaintiffs file this Sur-Reply to Defendants Sumitomo Corporation of
Americas and Summit Shale International Corporation’s (collectively,
“Defendants”) Reply in Support of Motion for Summary Judgment (MSJ is Doc.

No. 56; Reply is Doc. No. 71) and would respectfully show the Court as follows.

 

 

 
 

Case 4:18-cv-03218 Document 79 Filed on 10/23/19 in TXSD Page 2 of 6
Case 4:18-cv-03218 Document 77-1 Filed on 10/19/19 in TXSD Page 3 of 7

Argument and Authorities

For the first time in their Reply, Defendants refer to Section 18-804 of the
Delaware Limited Liability Company Act as a statute of repose. Defs.’ Reply in
Support of Mot. for Summary J. (Doc. No. 71) at 1. Because Defendants have not
pled a statute of repose as an affirmative defense and did not claim that Section 18-
804 was a statute of repose in their Motion for Summary Judgment, Plaintiffs are
forced to file this Sur-Reply — because they have had no opportunity to address this
new — and flawed — argument.

1. Raising the Repose Argument Now Is Improper.

Raising the statute of repose issue in a reply brief is not appropriate. As Judge
Lake recently noted: “Arguments raised for the first time in a Reply brief are
generally waived.” Commodity Futures Trading Comm'n v. EOX Holdings L.L.C.,
No. CV H-19-2901, 2019 WL 4689240, at *12 (S.D. Tex. Sept. 26, 2019) (quoting
Jones v. Cain, 600 F.3d 527, 541 (Sth Cir. 2010)).

When a party raised a “repose” argument in briefing after an opening brief, a
court in Delaware (the state that enacted the statute cited by Defendants), held that
the argument had been waived: “Finally, the Court turns to GE’s belated ‘last ditch’
effort to invoke the Delaware Builders’ Statute as support for its contention that this
action is barred by the statute of repose . . . Defendant’s failure to raise this issue in

its Opening Brief results in its waiver of the right to assert this argument as a basis

 
Case 4:18-cv-03218 Document 79 Filed on 10/23/19 in TXSD Page 3 of 6
Case 4:18-cv-03218 Document 77-1 Filed on 10/19/19 in TXSD Page 4 of 7

for summary judgment.” Jn re Asbestos Litig., No. CIV.A. 09C-11-217ASB, 2011
WL 5395554, at *3 (Del. Super. Ct. Sept. 28, 2011). Notably, in Asbestos Litigation,
GE did at least mention the word “repose” in its opening brief (unlike here), but the
court still rejected it as conclusory and insufficient. /d. at *4. The argument that a
statute of repose warrants a summary judgment against Plaintiffs should be rejected
as untimely.

2. Defendants Fail to Establish Section 18-804 As a Statute of Repose.

Defendants do not cite any case interpreting Section 18-804 as a statute of
repose. To the contrary, a Delaware court has called it a “statute of limitations”:
“Moreover, a three-year statute of limitations applies to actions under § 18-804,
running from the date of the allegedly illegal distribution.” Metro Commc’n Corp.
BVI v. Advanced Mobilecomm Techs. Inc., 854 A.2d 121, 165 (Del. Ch. 2004)
(emphasis added). Defendants’ Motion also notably never refers to Section 18-804
as a statute of repose — in fact, Defendants referred to the three-year period as a
“limitations” period. Defs.’ Mot. for Summary J. (Doc No. 56) at 6 n.15. Even if
they had timely raised the argument, Defendants have not established that Section
18-804 is a statute of repose.

3. Even if Section 18-804 Were a Statute of Repose, It Is Inapplicable.

Defendants’ Reply cites Delaware law for the proposition that, while a statute

of limitations is a procedural mechanism, a statute of repose is a “substantive

 

 
Case 4:18-cv-03218 Document 79 Filed on 10/23/19 in TXSD Page 4 of 6
Case 4:18-cv-03218 Document 77-1 Filed on 10/19/19 in TXSD Page 5 of 7

provision.” Reply (Doc. No. 71) at 2. Similarly, the Asbestos court noted: “a statute
of repose that would bar a cause of action is clearly substantial, not procedural.” In
re Asbestos Litig., 2011 WL 5395554, at *3. As already explained by Plaintiffs,
Louisiana substantive law, not Delaware substantive law, applies to this case. See
Plfs.” Mot. to Apply Louisiana Law Under OCSLA (Doc No. 58); Plfs.’ Resp. to
Defs.’ Mot. for Application of La. Stat. Ann. § 12.1342 (Doc. No. 67). So if
Defendants are right that Section 18-804 is a substantive statute of repose, then it
does not apply in this OCSLA case because Section 18-804 is not Louisiana law.
Even if timely raised and even if it is a statute of repose, Section 18-804 has no place
in this case.
Conclusion and Prayer

Defendants’ Motion for Summary Judgment should be denied.

 

 
Case 4:18-cv-03218 Document 79 Filed on 10/23/19 in TXSD Page 5 of 6
Case 4:18-cv-03218 Document 77-1 Filed on 10/19/19 in TXSD Page 6 of 7

Alex B. Roberts

Texas State Bar No. 24056216
Hannah L. Roblyer

Texas State Bar No. 24106356
Beck Redden LLP

1221 McKinney, Suite 4500
Houston, Texas 77010-2010
Telephone: (713) 951-3700
Facsimile: (713) 951-3720

OF COUNSEL FOR PLAINTIFFS
FIELDWOOD ENERGY OFFSHORE LLC,
FIELDWOOD ENERGY LLC, AND
CASTEX OFFSHORE INC.

Respectfully submitted,
BECK | REDDEN LLP

By: /s/ Geoff A. Gannaway
Geoff A. Gannaway
Texas State Bar No. 24036617
Federal I.D. No. 37039
ggannaway@beckredden.com
1221 McKinney St., Suite 4500
Houston, Texas 77010-2010
Telephone: (713) 951-3700
Facsimile: (713) 951-3720

ATTORNEY-IN-CHARGE FOR
PLAINTIFFS FIELDWOOD ENERGY
OFFSHORE LLC,

FIELDWOOD ENERGY LLC, AND
CASTEX OFFSHORE INC.

 
Case 4:18-cv-03218 Document 79 Filed on 10/23/19 in TXSD Page 6 of 6
Case 4:18-cv-03218 Document 77-1 Filed on 10/19/19 in TXSD Page 7 of 7

CERTIFICATE OF SERVICE

I hereby certify that I caused a true and correct copy of the foregoing
instrument to be served on the following counsel of record in accordance with the
Federal Rules of Civil Procedure on this 19th day of October 2019, by electronic
mail:

Counsel for Defendant
Prime Offshore LLC:
Larry R. Veselka
lveselka@skv.com

Austin R. Kreitz
akreitz@skv.com

Smyser Kaplan & Veselka, L.L.P.
700 Louisiana, Suite 2300
Houston, Texas 77002

Counsel for Defendants

Sumitomo Corporation of Americas and
Summit Shale International Corporation:
Michael D. Morfey
michaelmorfey@HuntonAK.com

M. Kaylan Dunn
kaylandunn@HuntonAK.com

Hunton Andrews Kurth LLP

600 Travis, Suite 4200

Houston, Texas 77002

/s/ Geoff A. Gannaway

 

 
